UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 30, 2015 MABVAX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-31265 93-0987903 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11588 Sorrento Valley Rd., Suite 20 San Diego, CA 92121 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)259-9405 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On September 30, 2015, MabVax Therapeutics Holdings, Inc. (the “Company”) issued a press release announcing the pricing of its public offering of 2,500,000 shares of common stock and warrants to purchase of 1,250,000 shares of common stock, at an offering price of $1.10 per share and $0.01 per warrant.A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. The exhibit listed in the following Exhibit Index is filed as part of this Current Report on Form 8-K. Exhibit No. Description Press Release dated September 30, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MABVAX THERAPEUTICS HOLDINGS, INC. Dated: September 30, 2015 /s/ J. David Hansen J. David Hansen President and Chief Executive Officer
